Citation Nr: 1340683	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  03-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Service connection for an acquired psychiatric disorder, to include a psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to March 1968.  He was discharged under honorable conditions.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2002 rating decision in which the RO denied the Veteran's petition to reopen the claim for service connection for a psychiatric disorder, to include a psychosis.  In May 2002, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals in February 2003.  A review of the Virtual VA paperless claims processing system (Virtual VA) does not reveal any additional documents pertinent to the present appeal except as noted herein.  

In June 2004, the Board issued a decision (signed by a Veterans Law Judge who is no longer with the Board) declining to reopen the Veteran's claim for service connection for a psychiatric disorder, to include a psychosis.  The Veteran appealed the Board's June 2004 decision to the United States Court of Appeals for Veterans Claims (Court) which in June 2006 issued a Memorandum Decision vacating the Board's June 2004 decision and remanding the claim to the Board.  

In March 2007, the Board remanded the claim to the RO (via the Appeals Management Center (AMC) in Washington, DC) for further development and after such development, the RO continued to deny the claim (as reflected in the July 2007 supplemental SOC (SSOC)) and returned the matter to the Board. 

In October 2007, the Board issued a decision again declining to reopen claim for service connection for a psychiatric disorder, to include a psychosis.  The Veteran appealed the Board's October 2007 decision to the Court.  In a June 2008 Order, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the Board's October 2007 decision and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

In October 2008, the Board remanded the claim on appeal to the RO, via the AMC, for further action.  After completing some of the requested development, the RO continued to deny claim (as reflected in a June 2008 SSOC) and return the matter on appeal to the Board for further appellate consideration. 

During the course of the appeal, the Veteran was first unrepresented, then represented by a private attorney.  In May 2009, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claim on appeal.  The Board has recognized the change in representation.

In September 2009, the Board again remanded the claim on appeal to RO for further action.  After completing the requested development, the RO continued the denial of the claim (as reflected in a February 2011 SSOC) and returned to the appeal to the Board for further consideration. 

In April 2011, the Board denied the petition to reopen, finding no new and material evidence since the last denial of the claim, by the Board in February 1999 on the merits.  The Veteran appealed that decision to the Court.  In July 2012, the Court issued a Memorandum Decision in which it essentially held that certain evidence was new and material for the purpose of reopening.  The Court vacated the Board decision and remanded the claim on appeal to the Board for further development, as necessary, and readjudication.  

Thereafter, in a May 2013 decision, the Board reopened the claim on the basis of new and material evidence, expanded the claim to include all acquired psychiatric diagnoses of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the underlying expanded claim for service connection, on the merits for further development.  The case has now been returned to the Board.  

The Board notes that, in August 2013 ,the RO sent the Veteran's former attorney a copy of the Veteran's claims file.  However, as noted, the Veteran continues to be represented herein by the Disabled American Veterans with regard to the claim on appeal.  

As a final preliminary matter, the Board again notes, as noted in May 2013, that, in June 2011, the Veteran applied to "reopen" a claim for service connection for diabetes.  However, this issue had never been previously adjudicated by Agency of Original Jurisdiction-here, the RO.  As the Board did not have jurisdiction over the matter, it was referred to the RO for appropriate action.  As yet, no action has been taken on this matter and, so, it is again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  No acquired psychiatric disorder, to a include a psychosis, was shown in service or for many years thereafter, and no current acquired psychiatric disorder is  otherwise medically shown to be related to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include a psychosis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The case was previously remanded on multiple occasions to comply with the duty to inform the Veteran of the reason for the prior final denial of the claim and of what new and material evidence was needed to reopen it.  However, as those actions have been completed and because the claim was reopened in the May 2013 Board decision, such matters are now moot.  

There is no allegation that there has been any failure to comply with the VCAA imposed duty to provide notice of how to substantiate the claim on appeal.  Moreover, the July 2012 Memorandum decision of the Court made no finding that there was any failure to fulfill this duty.  

As noted in the April 2011 Board decision, a November 2001 pre-rating letter and a January 2010 post-rating letter, issued pursuant to the Board's September 2010 remand, provided notice to the Veteran regarding what information and evidence was needed to substantiate the petition to reopen the claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  The January 2010 letter also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to assist, VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the appeal are written statements provided from family members and friends, and by his representative, on his behalf.  

The Board notes that the Veteran's service treatment records (STRs) appear to have been lost.  The RO attempted to obtain such records through requests to the National Personnel Record Center and the Records Management Center, and each request elicited a negative response.  The Veteran, however, has submitted his own copies of available portions of his service records. 

More recently, the Veteran has submitted duplicate copies of service records already on file and in connection with these records he alleges that there has been a mixing of his records with those of another Veteran with a different service number.  However, the Veteran records which he has submitted show that his service number was changed in February 1968 from "RA 67 066 784" (allegedly belonging to another Veteran) to "RA 11 947 154" (which he alleges is his correct service number).  However, there is otherwise nothing to suggest that there has been any co-mingling of his service records with those of a different veteran.  The Veteran has asserted that he had been AWOL only once for about 12 hours ,and not for a period of 7 days, and that he had not struck another servicemember, all as shown in records on file.  He testified, at page 9 of a 1996 RO hearing, that another person had had his service number changed (and not the Veteran).  However, when the information on the documentation reflecting the change in the service number is compared to the date on the Veteran's DD 214 and service entrance examination, the person whose service number was changed was born on the same day as the Veteran, entered active service on the same day as the Veteran, and resided at the same street address as the Veteran at the time of entrance into service.  The Veteran has not asserted that he has a relative, or that there is any other person with his name, that was born on the same day as the Veteran, entered active service on the same day as the Veteran, and resided at the same address as the Veteran at the time of service entrance.  Consequently, there is no merit to this contention and none the service records on file do not pertain to another Veteran.  

Numerous attempts to obtain the Veteran's Social Security Administration (SSA) records have been undertaken.  In May 2009, the SSA indicated that it had no records on file or was unable to locate the records.  In May 2009, the RO sent a letter to the Veteran notifying him of the negative response from the SSA and requesting these records if he had them in his possession.  In June 2009, the RO made a Formal Finding of the Unavailability of SSA records.  Also, the Veteran has stated, in writing, that he has no copies of the SSA records in his possession.  Thus, the Board finds that the no further RO action in this regard is warranted.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which the Veteran's medical records have been associated.  

The Veteran was afforded a May 1998 VA examination psychiatric examination.  Also, pursuant to the remand portion of the May 2013 Board decision he was provided with yet another examination, conducted in July 2013.  The latter examination specifically addressed the concerns expressed by the Court in the July 2012 Memorandum decision, i.e., a postservice VA clinical notation that a psychosis had been diagnosed during service.  

The VA examination reports of the May 1998 and July 2012 VA examinations are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

The adequacy of the July 2013 VA examination and medical opinion has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Moreover, the July 2013 VA examination was conducted pursuant to the Board remand in May 2013and yielded an informed medical opinion which directly responded to the questions posed in the Board's remand.  Accordingly, there has been full compliance with the Board's remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Background

A December 1966 pre-service medical record reflects that the Veteran was seen for evaluation, by court order, at a community guidance center prior to enlistment into service, but no psychiatric diagnosis was assigned because he was "extremely uncooperative" and defiant.  

While most of the Veteran's personnel records were unavailable, as confirmed by the National Personnel Records Center, copies of some of his records indicate that his August 1967 pre-induction examination showed no history of nervous trouble or depression.  A February 1968 mental health note reflects a diagnosis of "immature personality with low tolerance for stress and poor judgment" and that he was recommended for administrative separation.  He was discharged in March 1968 for "reasons of character and behavior disorders."  

Private and VA outpatient treatment records document an episode of "psychotic" behavior as early as 1976 and a diagnosis of schizophrenia in 1980.  No date of onset was indicated, and his prognosis was considered to be poor.  He spent approximately two years committed to a state mental health facility.  

Staff notes of October and November 1976 from the Western State Hospital show that the Veteran had been depressed, withdrawn, and talking to himself for 2 years.  Other symptoms included possible hallucinations.  His drug use included alcohol, marijuana, and "LSD" prior 1973.  His mother had first noticed a change when he returned home 2 years ago, when friends had stated that he had been involved in using LSD and marijuana.  

An August 1984 private medical statement indicates a diagnosis of schizophrenia, paranoid type, currently in remission.  A July 1985 VA psychiatric evaluation likewise reflects a diagnosis of chronic paranoid schizophrenia.  He was later hospitalized as a VA medical center in June 1987 for an acute schizophrenia episode. 

A service comrade, L. H., reported in 1989 that he had served with the Veteran in basic training and recalled that the Veteran had been sent home due to a nervous breakdown and that the Veteran had not been the same since then.  

At a prior travel Board hearing in 1989 the Veteran stated that his counseling in 1966, prior to service stemmed from an incident in which he had refused to pay cab fare.  When in a holding unit during service, after being AWOL, he was interviewed by a major that wore a medical emblem but he did not know if this person was a psychiatrist or psychologist.  Reportedly, his mother had indicated that about 4 weeks after service he had been picked up by police for acting bizarrely, but the Veteran did not recall the circumstances of his arrest and there were no records of this arrest because the charge(s) had been dropped.  He had not been abusing alcohol or drugs at the time and had not been referred for psychiatric evaluation or treatment.  He had first been referred for psychiatric evaluation and treatment in 1976, but he had worked several jobs and had been homeless form 1971 to 1974, during which time he had heard voices, and had used marijuana but his drug use was not the reason he had been homeless.  He had taken anti-psychotic medication since 1976 and believed his schizophrenia started during service.  A minister testified that he had known the Veteran since 1966 and he had been a regular kid.  The minister had not had a great deal of contact with the Veteran after service.   

Private and VA medical records through 1995 reflect a continued diagnosis of schizophrenia and hospitalizations for acute episodes, including an involuntary commitment at the Southern Virginia Mental Health Institute in May 1995. 

A May 1995 statement from a private physician indicates that the Veteran's history suggested a possibility of a genetic predisposition with the Army exposing him to unique stressors that triggered his psychosis, but also indicating that the 1966 pre-service report was more suggestive of a conduct disorder than a psychosis.  

At a prior RO hearing in 1996 the Veteran testified that military service had been stressful after he returned from being AWOL.  He had gone AWOL because voices had told him to do so.  He also testified that he had gone AWOL to find some romance.  After returning from being AWOL he had been evaluated by a psychiatrist but did not know the diagnosis, and he had not been given medication or treatment during service.  He stated that in 1968 another person with the same name had been charged during service with striking an officer, disobeying orders, and being AWOL for 7 days.  He had continued to hear voices after service but had not heard voices prior to service.  

On VA examination in May 1998, the examiner determined that there was no objective documentation to suppose the conclusion that the Veteran's current paranoid schizophrenia had its onset in service or increased in severity during service. 

An April 2001 letter from the Department of the Army indicates that there was no basis for resubmission of the Veteran's application for correction of his military records. 

Various statements from the Veteran's mother, ex-wife, former mother-in-law, and friends essentially state that the Veteran's mental status changed for the worse after his service.  A letter from L. H., confirms the Veteran's absence for a 12-hour period during basic training.  The Veteran wrote that he never heard voices until he entered the service, and that he began experiencing psychiatric symptoms during service.  He indicated that these voices began to tell him to go absent without leave (AWOL).  

A December 2008 letter from the Board for Correction of Military Records shows that the Veteran's request to have his military records reflect that he was erroneously discharged and that he served honorably for 2 months and 23 days had been denied by the Army Discharge Review Board in 1969 and by the Army Board for Correction of Military Records in 1985, 2004, and in 2008.  He had restated his prior arguments but there was no basis for further reconsideration.  

VA outpatient treatment (VAOPT) records reflect continue to document the Veteran's diagnosis and treatment of schizophrenia.  

A May 3, 2009, VAOPT record shows that the Veteran's wife reported that he had been diagnosed during military service with paranoid schizophrenia in 1968 which resulted in his military discharge after 2 1/2 months of service.  Also, he had removal, via craniotomy, of a left occipital abscess in 2007.  A May 4, 2009, VAOPT record, in a section entitled "Past Psychiatric History", noted that he reported having had multiple prior psychiatric hospitalizations and that "[p]er CPRS, patient was diagnosed with Paranoid Schizophrenia in 1968 while he was in the military []."  As to substance abuse, it was noted that he quit drinking in 1982 but has smoked marijuana every day for the past 41 years.  He denied a history of use of LSD, cocaine, heroin, or other illegal drugs.  

Pursuant to the Board's May 2013 remand, the Veteran underwent a VA psychiatric examination in July 2013.  The examiner concluded that the Veteran had paranoid schizophrenia and cannabis dependence, both of which were less likely than not related to, due to, incurred in or aggravated by military service.  He also had a personality disorder which was less likely than not related to, due to, incurred in or aggravated by military service but which had more likely than not been present before, during, and after military service but was not made worse by his military service.  His antisocial personality disorder involved a long history of a pattern, since youth, of rule and law breaking behavior, deceitfulness, impulsivity, irritability, aggression, consistent irresponsibility, reckless disregard for safety of self or others, and lack or remorse, such as being indifferent to or rationalizing having hurt or mistreated others.  The examiner commented that there was no means of separation or differentiation of the impact of the Veteran's various psychiatric disorders.  However, he was having significant difficulty even before his diagnosis of schizophrenia in 1976, as the antisocial personality was affecting his behavior and functioning in high school and later during his 3 months of military service.  It was noted that his schizophrenia had been a major impairment after it was diagnosed in 1976.  

The examiner noted that the Veteran had been receiving Social Security disability benefits since 1979 just before an incident [the murder by the Veteran] of his cousin.  In 1966, at age 15, he was ordered by a court to see a psychologist but no diagnosis could then be made because he was extremely uncooperative and defiant.  A number of notations in the claim file indicated that he had behavioral problems as a youth involving delinquency.  He had attacked another student and had been carrying a weapon.  An October 1976 private clinical note reflects that his teachers indicated that he did little work or did not show up, had a nasty attitude and was negative, with sarcastic whims.  The examiner noted that this behavior and attitude sounded quite similar to issues he had only the following year at age 17 in the military.  Also, his mother had stated that in the military they could not get him to do anything.  Some records in the claims files indicated that he was also in trouble as a teen for refusing to pay a cab fare, and may possibly have been incarcerated as a juvenile for 40 days.  

As the current examination the Veteran reported that he had been "Billy Bad-ass" during high school and had brought a knife to school to attack a teacher.  He had been expelled.  His service enlistment forms show that he denied any past history of mental health problems or treatment and this, apparently, was less than accurate given the aforementioned.  He served only 3 months before being discharged due to behavior and character problems and the records suggested numerous infractions, including being AWOL, striking a corporal, refusing orders, and insubordination.  It was noted that he created poor morale in his unit.  He was discharged due to an immature personality with low tolerance for stress and poor judgment.  The examiner specifically noted that there were "NO" classic symptoms of paranoid schizophrenia, and that such symptoms as paranoid delusions and hallucinations were often rather prominent and obvious.   Furthermore, the Veteran's issues during service were very consistent with a personality disorder and also very consistent with his reported behavior and attitude in high school.  

The examiner further stated that records after military service referred to psychotic behavior in about 1976 when the Veteran sought treatment at the Western State Hospital.  He also spent almost 2 years at Central State after he was adjudged not guilty by reason of insanity for killing his cousin (who had apparently stabbed the Veteran and pointed a gun at him 4 years earlier).  He had a number of subsequent inpatient psychiatric admissions, and was currently in VA hospitalization, having been admitted after his mother died.  Many of his past admissions had had to do with his schizophrenic and psychotic symptoms.  He had been through VA's substance abuse program six times.  He had been treated as an outpatient though the state's "CSB" and at a VA facility.  The diagnoses had included paranoid schizophrenia, schizoaffective disorder, marijuana/cannabis dependence, and personality disorder.  It was noted that the Veteran reported that shortly after service, at age 17 in April 1968, he had hitchhiked to see his father but his father was not home, so he had been walking around without money and was charged with "vagrancy" but the charge was dismissed.  The first time he smoked marijuana was in 1968 but after his military discharge.  A record review showed that he had been smoking marijuana very regularly ever since then.  Other records show that he had reported a history of LSD use and that his mother had also reported this.  He had apparently continued using LSD in the late 1960s or early 1970s and his mother had noticed a change in him after that and she had seemed to feel that such drug use was partly related to the negative changes in him.  

The examiner stated that the first documented evidence of paranoid schizophrenia seemed to be in October 1976, 8 years after service, when admitted to Western State Hospital.  The problems the Veteran had during service were much more consistent with a personality disorder, e.g., antisocial personality disorder, which the records suggested was likely present before service.  Also, as noted, symptom of paranoid schizophrenia (paranoid delusions and hallucinations) were often very prominent and no such symptoms were described in the military records, only his negative attitude and behavior issues, similar to those when he was in high school.  

As to supporting lay statements, the examiner noted that these laypersons were not qualified to make any mental health diagnosis.  While the Veteran's ex-wife stated that he was paranoid, abusive, and aggressive during their marriage, she also reported that he was jealous and, as such, was paranoid about her being unfaithful.  However, she did not describe actual paranoid delusions.  The examiner noted that a person did not have to be schizophrenic to be jealous and angry.  Also, his anger and aggression were consistent with the personality style that had been a problem for him prior to service.  His ex-mother in-law also reported that he seemed to have a "split personality" and would be easily and quickly angered, abusive or aggressive.  Again, this was not describing any specific paranoid schizophrenic symptoms but, rather, was consistent with the longstanding personality style.  Also, during his 1967 private hospitalization his mother reported that for a few years after service he had being doing drugs, including LSD.  It was quite possible that any change claimed to have been seen by those close to him could also reflect this serious drug use.  

As for the May 4, 2009 VA clinical note that "CPRS" records indicated the Veteran was diagnosed with schizophrenia during service in 1968, the examiner noted that there was no way to prove that the Veteran was diagnosed with schizophrenia in 1968 during service.  Rather, only the day before, on May 3, 2009, a different psychiatry resident documented that the Veteran's wife reported that he had been diagnosed with paranoid schizophrenia during service in 1968.  Thus, it seemed apparent that on May 4, 2006, a VA resident physician copied the information recorded only the day before, i.e., May 3, 2009, but failed to note that the source of the information was the wife, who had known the Veteran only since the 1990s, well after military service and, thus, would have no firsthand knowledge of why the Veteran was discharged from service.  The examiner specifically stated that he could find no other reference to any alleged 1968 paranoid schizophrenia diagnosis in the VA computer, i.e., CPRS, records.  Additionally, a May 27, 2009, VAOPT record showed that the wife referred to the Veteran's schizophrenia as having been diagnosed in 1976, 8 years after service, consistent with the first Western State Hospital admission and diagnosis of schizophrenia.  

Moreover, the examiner stated that a VA psychiatric discharge summary in April 2013 reflected a history of the Veteran's having had auditory hallucinations, one of the main symptoms of paranoid schizophrenia, for 25 to 30 years.  This would also antedate the schizophrenia to a time well after military service.  Thus, the May 2009 clinical notations were in no way any objective evidence of schizophrenia during service, or within one year of service.  

The examiner further commented that there was a very strong history of mental illness in the Veteran's family, including schizophrenia, substance abuse, and depression with suicide attempts.  It was likely that genetic components were the cause of the Veteran's schizophrenia.  It was not likely that 3 months in the military would cause schizophrenia, especially when symptoms were first documented 8 years after military service.  Again, the problems the Veteran had in the military seemed much more consistent wit the pre-existing personality disorder.  

III.   Legal Authority

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic diseases, such as psychoses, which are manifest to a compensable degree (10 percent for a psychosis) within a prescribed period following termination from service (one year for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a) permit service connection for chronic diseases listed at 38 C.F.R. § 3.309(a) in two circumstances.  First, when a listed chronic disease is shown inservice or within a presumptive period under 38 C.F.R. § 3.307 which requires that it be "well diagnosed beyond question" or "beyond legitimate question."  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Second, when a condition is noted during service or a presumptive period but is not shown to be chronic or when a diagnosis of chronicity may be legitimately questioned such that a chronic disease is not shown and, in such case, proven continuity of symptomatology then establishes the nexus with the current disease and also confirms the existence of chronic disease during service.  Continuity of symptomatology could be used to establish service connection only for the disorders specifically listed at 38 C.F.R. § 3.309(a) as being "chronic" diseases and not for other disorders which might be chronic in a medical senses much less for non-chronic disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (overruling prior caselaw allowing for continuity of symptomatology to be used beyond the list of chronic diseases in 38 C.F.R. § 3.309(a)).  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

38 C.F.R. § 3.384(a) - (i) states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS (not otherwise specified);(e) schizoaffective disorder;(f) schizophrenia;(g) schizophreniform disorder;(h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  However, a bipolar disorder of any type, including any possible diagnosis of a bipolar disorder, NOS, is not listed at 38 C.F.R. § 3.384 as being a psychotic disorder.

Where STRs are missing or incomplete, the absence of medical corroboration may not be equated as negative evidence.  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) and Earle v. Brown, 6 Vet. App. 558, 561 (1994).  38 U.S.C.A. § 1154(a) requires consideration of all pertinent medical and lay evidence.  "[T]here is no categorical requirement of 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis'."  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (citing v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) quoting Jandreau , 492 F.3d at 1377 (2007)); see also 38 C.F.R. § 3.307(b) (a determinative factual basis can be shown by medical or competent lay evidence) and 38 C.F.R. § 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings in Buchanan, Id., and Jandreau, Id.).  

Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336 (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  


Post service evidence indicates that the Veteran has a personality disorder.  Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  Here, the Board finds that even if the Veteran had a personality disorder during service, there is no competent evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded.  

Also, while personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease they are nevertheless psychiatric disorders and, as such, produce psychiatric symptoms.  See generally 38 C.F.R. § 4.122(b) and 38 C.F.R. § 3.303(c) (stating that in the field of mental disorders personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior).  Thus, personality disorders, themselves, are manifested by psychiatric symptoms and, so, the actual presence of psychiatric symptoms during service is not inconsistent with the Veteran's personality disorder, which by its very nature pre-existed and co-existed with military service.  

Moreover, as noted by the 2013 VA examiner, neither the Veteran nor any laypersons who have submitted supporting statements are competent to diagnosis a psychiatric disorder.  Significantly, the VA examiner stated, and a review of the record confirms, that the supporting lay statements do not describe symptoms indicative or more consistent with paranoid schizophrenia, as opposed to being merely symptoms of the Veteran's ongoing behavior problems due to his personality disorder or, after service, due to his extensive drug abuse, including the use of a known hallucinogenic, i.e., LSD.  

The Board finds the opinion of the 2013 VA examiner to be persuasive because it addressed, as requested in the remand, the significance of the supporting lay statements as well as the May 2009 VAOPT record which the Court found to be the basis of new and material evidence for reopening the claim.  As the examiner explained, one VAOPT record shows only that the Veteran's second wife, who had not known the Veteran during service, stated that he had been diagnosed with and discharged from service due to schizophrenia, and a second VAOPT record the next day merely repeated this (and observed that it was recorded in VA "CPRS") without noting the source.  Thus, it is clear that the only means by which the Veteran's second wife could have provide such a history was if she obtained the information from the Veteran. 

In this regard, the Veteran has been an unreliable historian.  Even the 2013 VA examiner noted that the Veteran had a history of deceitfulness.  As to this, the Veteran has at times related that he had abused only marijuana after military service and at others has more truthfully acknowledged additional abuse of alcohol and a hallucinogen (LSD).  Also, his attempts to convince VA adjudicators that certain VA records do not pertain to him (as to the reason(s) for his military discharge) have also been untruthful.  This is compounded by the severe impact that his psychosis, now of many years duration, has had upon him.  Accordingly, the Board finds that the Veteran's statements and testimony of continuous symptoms of an acquired psychiatric disorder, to include bizarre behavior and hallucinations, and the lay statements relying upon his recitation of such history, to be lacking in credibility.  In this regard, the earliest contemporaneous clinical evidence of an acquired psychiatric disorder does not antedate 1976 and those records do not antedate any bizarre behavior on the part of the Veteran prior to 1974, which is in direct contrast with the Veteran's unreliable history of continuous symptom of bizarre behavior or hallucinations following military service.  

Here, the Veteran is not competent to identify the complex medical question of whether a person has an acquired psychiatric disorder, as this requires medical training, knowledge, and expertise (the first circumstance in Jandreau, supra).  As to the second circumstance of lay competence (reporting a contemporaneous medical diagnosis), the Board has considered the Veteran's testimony and statements in which he has indicated his belief that his psychiatric disorder is related to military service.  However, contrasted against this are the voluminous private and VA treatment records, which do not document the existence of an acquired psychiatric disorder of any kind until at least 1974, at least six years after military service and a number of years of significant abuse of alcohol and various drugs, including LSD. 

As to the third circumstance in Jandreau., the 1995 private physician's stated noted preservice evidence suggesting a conduct disorder but the possibility of a genetic predisposition which rendered the Veteran susceptible to inservice military stress or stressors which triggered the predisposition into becoming a psychosis.  However, this was also addressed by the 2013 VA examiner who found that while the genetic predisposition or component was likely a cause of the schizophrenia, it was not likely that 3 months in the military would cause schizophrenia, especially when symptoms were first documented 8 years after military service and concluded that the inservice problems the Veteran had were more consistent with a pre-existing personality disorder.  Comparing the thoroughness of the recording of the Veteran's history and the more detailed and logical rationale of the 2013 VA examination, it is given greater weight that the 1995 private physician's opinion.  

So, the medical opinions in 1998 and 2013 have greater weight than the lay beliefs and opinions of the Veteran, and the 1995 private medical opinion advanced in furtherance of the claim, particularly since, unlike the Veteran, the VA experts have the education, training, and experience to render a knowledgeable opinion and that 2013 VA expert provided a more detailed review of the Veteran's clinical history and rationale for the negative opinion reached.  

Accordingly, service connection for an acquired psychiatric disorder, including a psychosis, is not warranted.  Thus, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  



ORDER

Service connection for an acquired psychiatric disorder, to include a psychosis, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


